DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/699,831 filed on July 18th, 2018).

Response to Arguments
Applicant amended claims 1, 19, 37, 43, 45 – 46, 55, 61, and 64 beyond formalities and the mere incorporation of now cancelled claims 6, 24, 42, and 60.
Applicant cancelled claims 6, 24, 42, and 60.
The pending claims are 1 – 2, 19 – 20, 37 – 38, 43, 45 – 46, 55 – 56, 61, and 64 [Page 9 lines 1 – 15].

Applicant amended the Title of the Invention [Page 9 lines 24 – 26].
Applicant amended the Drawings to address Examiner’s Drawing Objections [Page 10 lines 1 – 5].
Applicant amended the Abstract to address Examiner’s Specification Objections [Page 10 lines 6 – 11].
Applicant amended the claims to address Examiner’s Claim Objections [Page 10 lines 12 – 16].  In view of the amended claims, the Objections will be updated / amended.
Applicant does not comment on Examiner’s Functional Analysis.  In the interest of brevity, the Examiner removes the Functional Analysis as the Applicant appears to agree the claims do NOT invoke Functional Analysis under 112f.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
First, the Applicant lists the references cited against the claims [Page 9 lines 16 – 23].
Second, the Applicant recites features of amended independent claim 1 allegedly not taught by the references [Page 10 line 17 – Page 11 line 7].
Third, the Applicant contends Han does not teach features of amended independent claim 1 [Page 11 lines 8 – 29].  The Examiner notes that the disputed claim feature is merely recited in the Specification without further support and does not address if such feature is a mere obvious duplication of parts of which such reasoning is applicable or if additional information to the occupancy map (e.g. texture information / grid information) is included.  Thus in view of the embodiments and design choices suggested by Han in at least Paragraphs 153 – 156, the amended claims are obvious to one of ordinary skill in the art.  Additionally Han Figure 9 and Paragraphs 120 – 125 render obvious the use of multi-level occupancy maps which renders obvious the use of information in chroma channels in view of Figure 12 and at least Paragraphs 133 – 136.  However, in the sole interest to expedite prosecution an additional reference against the claims will be cited.
Fourth, the Applicant contends Siver does not teach features of the amended independent claims [Page 12 lines 1 – 12].  The Examiner observes Siver renders obvious design choices including the number of channels to use to signal in at least Page 15 line 33 – Page 16 line 15.  However, in the sole interest to expedite prosecution an additional reference against the claims will be cited.
Fifth, the Applicant concludes claim 1 is allowable for at least the reasons given and similarly argues for the other amended independent claims and thus their dependent claims [Page 12 lines 12 – 18] and then concludes with more statements broadly alleging the dependent claims are allowable [Page 12 lines 19 – 27].
While the Applicant’s points may be understood to which the Examiner disagrees and may maintain the Rejection; the Examiner in the sole interest to expedite prosecution cites and additional reference against the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 17th, 2021 was filed before the mailing date of the First Action on the Merits (July 18th, 2022).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claims 2, 20, 38, and 56 are objected to because of the following informalities:
Regarding claim 2, the claim recites features of an occupancy map and a texture image, however, in view of the amended independent claim which recites the occupancy map as occupying two chroma channels the dependent claim appears to not properly further limit the independent claim as they appear vague and Indefinite regarding if the independent claims are duplicating occupancy map data or coding additional data related to the occupancy map (e.g. calling a texture image / color information) and merely calling the extra side information part of the occupancy map coded into the chroma channels.
Regrading claims 20, 38, and 56, the dependent claims recite the same / similar limitation as claim 2 and thus are similarly Objected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 2, 19 – 20, 37 – 38, 43, 55 – 56, and 61 are rejected under 35 U.S.C. 103 as being unpatentable over Hannuksela, et al. (WO2019/135024 A1 referred to as “Han” throughout) [Cited in Applicant’s January 17th, 2021 IDS as FOR Item #1], and further in view of Aflaki, et al. (WO 2019/197708 A1 referred to as “Aflaki” throughout).
Regarding claim 1, see claim 19 which is the apparatus implementing the steps of the claimed method.
Regarding claim 2, see claim 20 which is the apparatus implementing the steps of the claimed method.

Regarding claims 19, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Aflaki teaches the occupancy map as having additional information and using multiple maps / channels in processing occupancy for pixels in point cloud compression to further render obvious the teachings and options of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Han with the additional occupancy map information for chroma component transmission as taught by Aflaki.  The combination teaches
memory storing instructions [Han Figures 1 and 4 as well as Paragraphs 16 (memory and processor implementations) and 44 – 48 (memory storing computer code for processing with various locations for the memory in the image capture, processing, and display process), and 120]; and
processing circuitry configured to execute the instructions [Han Figures 1 and 4 as well as Paragraphs 16 and 44 – 48 (computer processor implementation to execute instructions stored on a memory where in view of Paragraph 160 with hardware implementations / use of circuits renders obvious the use of the claimed “circuitry”)] to cause the transmitter to:
combine a depth information and an occupancy map into a signal space in a video sequence, wherein the signal space is a YCbCr signal space [Han Figures 8 – 10 and 12 (in particular Figure 10 – geometry / depth information multiplexed / combined with occupancy map information) as well as Paragraphs 66, 84 – 87 (containers in a video sequence with color space / sampling formats), 103 (geometry images are also identified as depth images rendering obvious the use of terms to one of ordinary skill in the art), 104 – 109 (containers are a part of the video sequence being transmitted) 131 – 134 (encoding depth / geometry and occupancy maps into a color space / signal space (see “joint geometry-occupancy image”)), 153 – 156 (encoding depth in a luma channel and occupancy map information in a chroma channel where YUV / YCrCb is an obvious variant of the signal space claimed (see next limitation for citations of Han and Aflaki))],
the depth information is carried in a Y signal of the YCbCr signal space, and the occupancy map is carried in both of Cb and Cr signals of the YCbCr signal space [Han Figures 8 – 10 and 12 (in particular Figure 10 – geometry / depth information multiplexed / combined with occupancy map information) as well as Paragraphs 84 – 87 (sampling formats of YCbCr formats to use to pack geometry and occupancy map information in), 103 (geometry images are also identified as depth images rendering obvious the use of terms to one of ordinary skill in the art), 119 – 121 (occupancy map information), 131 – 136 (encoding depth / geometry and occupancy maps (see “joint geometry-occupancy image”) where the multiple levels of the occupancy map suggest using both chroma channels – to combine / modify by Aflaki and further suggested in Han Paragraphs 153 – 156), 146 – 152 (binary images for encoding / decoding processed including those for occupancy maps and multi-level occupancy maps), 153 – 156 (encoding depth in a luma channel and occupancy map information in a chroma channel and encapsulating the bitstream into a YUV format (obvious variant of YCbCr format); Additionally the second binary image taught in Han may be combine with the occupancy map information to encode / decode as taught by Aflaki); Aflaki Figures 6, 9 – 10 (subfigures included and see at least reference characters 914, 916, 918, 922, 926, 928, and 930) and 12 – 13 (subfigures included packing / arrangement of data with encoding / transmission / decoding / receiving flow charts) as well as Paragraphs 81 – 87 (information coded in YCbCr format), 123 – 131 (occupancy map as a binary map and additional side information / auxiliary information to process the occupancy map to include during coding / decoding), 134 – 137 (second binary information to encode / decode to supplement the information in the occupancy map for the second chroma channel), 181, 203 and 241; Further the claim limitation is an obvious duplication of parts (See MPEP2144.04 VIB) in view of the options presented in Han and Aflaki (see citations above and numerous embodiments given)];
encode the video sequence including the depth information and the occupancy map [See previous limitation for citations and additionally Han Figures 9 – 10 (see at least reference characters 912 and 914 and in Figure 10 see the geometry and occupancy map multiplexed together and then compressed) as well as Paragraphs 121 – 125 and 131 – 134 (multiplex, compress / encode (obvious variants to one of ordinary skill in the art), and transmit bitstream)]; and
transmit, to a receiver, the encoded video sequence [Han Figures 1, 9 – 10 (see at least reference characters 912 and 914 and in Figure 10 see the geometry and occupancy map multiplexed together and then compressed) and 13 – 14 (decoder / receiver) as well as Paragraphs 48 (transmit to a receiver), 105 – 107 (receiver in a decoder), 121 – 125 and 131 – 137 (multiplex, compress / encode (obvious variants to one of ordinary skill in the art), and transmit bitstream to a receiver)].
The motivation to combine Aflaki with Han is to combine features in the same / related field of invention of packing images into color component channels for transmitters / receivers or encoding / decoding [Aflaki Paragraphs 1 and 82 – 84] in order to improve compression of point cloud / multi-view point images [Aflaki Paragraphs 8 – 10 and 89 – 91 where the Examiner observes at least KSR Rationale (D) or (F) are also applicable].
This is the motivation to combine Han and Aflaki which will be used throughout the Rejection.

Regarding claims 20, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Aflaki teaches the occupancy map as having additional information and using multiple maps / channels in processing occupancy for pixels in point cloud compression to further render obvious the teachings and options of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Han with the additional occupancy map information for chroma component transmission as taught by Aflaki.  The combination teaches
wherein the occupancy map comprises binary information about which pixels in the depth information and a texture image represent a point cloud point [See claim 19 “the occupancy map is carried in both …” limitation for citation and additionally Han Figures 8 – 10 and 12 as well as Paragraph 103 (geometry images are also identified as depth images rendering obvious the use of terms to one of ordinary skill in the art) and 119 (texture and geometry data used in point cloud signaled by a binary occupancy map); Aflaki Figures 6, 9 – 10 (subfigures included and see at least reference characters 914, 916, 918, 922, 926, 928, and 930) and 12 – 13 (subfigures included packing / arrangement of data with encoding / transmission / decoding / receiving flow charts) as well as Paragraphs 81 – 87, 106 – 112 (texture image combine with geometry image information encoded into YUV / YCbCr formats with indications of presence of such information), 118 – 131 (occupancy map as a binary map and additional side information / auxiliary information to process the occupancy map to include during coding / decoding), 134 – 137 (second binary information to encode / decode to supplement the information in the occupancy map for the second chroma channel and occupancy or texture information), 178 – 181, 203 and 241].
Please see claim 19 for the motivation to combine Han and Aflaki.

Regarding claim 37, see claim 55 which is the apparatus implementing the steps of the claimed method.
Regarding claim 38, see claim 56 which is the apparatus implementing the steps of the claimed method.
Regarding claim 43, see claim 61 which is the apparatus implementing the steps of the claimed method.

Regarding claim 55, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Aflaki teaches the occupancy map as having additional information and using multiple maps / channels in processing occupancy for pixels in point cloud compression to further render obvious the teachings and options of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Han with the additional occupancy map information for chroma component transmission as taught by Aflaki.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  The combination teaches
memory storing instructions [See claim 19 for the same limitation for citations]; and
processing circuitry configured to execute the instructions [See claim 19 for the same limitation for citations] to cause the receiver to:
receive, from a transmitter [Han Figures 9 – 10 (see at least reference character 914) as well as 13 – 14 (see at least reference character 1300 and Figure 14 being the inverse of Figure 10) as well as paragraphs 46 – 48 (receivers for the transmitted data), 104 – 109, and 137 (receiving transmitted encoded data)],
an encoded video sequence, the encoded video sequence comprising depth information and an occupancy map encoded in a signal space of the video sequence wherein the signal space is a YCbCr signal space [See claim 19 “combine” limitation for citations],
the depth information is carried in a Y signal of the YCbCr signal space, and the occupancy map is carried in both of Cb and Cr signals of the YCbCr signal space [See claim 19 “a depth information is carried …” limitation for citations]; and
decode the encoded video sequence including the depth information and the occupancy map in the signal space of the video sequence [Han Figures 9 – 10 (encoding process forming the data) as well as Figures 13 – 14 (see at least reference character 1300 and Figure 14 being the inverse of Figure 10 (separating depth and occupancy map data and decompressing such data) as well as Paragraphs 46 – 48, 104 – 109, 137 – 142 (receiver to decode the data – see the previous limitation for citations regarding the occupancy and depth data decoded from the container where Paragraph 158 renders obvious the inverse processes with the formats used in Paragraphs 152 – 157)].
Please see claim 19 for the motivation to combine Han and Aflaki since the same / similar inverse processes are claimed (decoder / encoder).

Regarding claim 56, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Aflaki teaches the occupancy map as having additional information and using multiple maps / channels in processing occupancy for pixels in point cloud compression to further render obvious the teachings and options of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Han with the additional occupancy map information for chroma component transmission as taught by Aflaki.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  The combination teaches
wherein the occupancy map comprises binary information about which pixels in the depth information and a texture image represent a point cloud point [See claim 20 for the same limitation for citations].
Please see claim 55 for the motivation to combine Han and Aflaki.

Regarding claim 61, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Aflaki teaches the occupancy map as having additional information and using multiple maps / channels in processing occupancy for pixels in point cloud compression to further render obvious the teachings and options of Han.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Han with the additional occupancy map information for chroma component transmission as taught by Aflaki.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  The combination teaches
wherein the YCbCr signal space [See claim 60 for the similar limitation for citations] comprises a 4:4:4 chroma subsampling ratio, a 4:2:2 chroma subsampling ratio, or a 4:2:0 chroma subsampling ratio [Han Paragraphs 87 – 88 (chroma sampling formats to select from), 127, and 151].
Please see claim 55 for the motivation to combine Han and Aflaki.

Claim(s) 45, 46 and 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han, Aflaki, as applied to claims 45 and 61 above, and further in view of Mammou, et al. (US PG PUB 2019/0087979 A1 referred to as “Mammou” throughout where citations will come from the US PG PUB in lieu of all the US Provisional Applications).
Regarding claim 46, see claim 64 which is the apparatus implementing the steps of the claimed method.

Regarding claim 45, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Aflaki teaches the occupancy map as having additional information and using multiple maps / channels in processing occupancy for pixels in point cloud compression to further render obvious the teachings and options of Han.  Mammou teaches more clearly than Han the effects of sampling formats and changes using down-sampling (down-scaling) / sampling and signaling information on the contents of channels.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Han with the additional occupancy map information for chroma component transmission as taught by Aflaki with signaling of channel information and downsampling as taught by Mammou.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  The combination teaches
wherein: downsampling has been applied [Han Paragraphs 87 – 88 (sampling formats halving dimensions of chroma components rendering obvious down sampling) further elaborated by Mammou Figure 5 (see subfigures such as 5D – 5G) as well as Paragraphs 330 – 333 (downscaling geometry and occupancy map information) and 342 – 345 (downscaling techniques and resolution scaling factor – to combine with Han and in view of Paragraphs 353 – 354 (sampling formats and down conversion / scaling ratios to use)), and 402 – 408 (chroma sampling format signaled / frame size which may have been downsampled)].
Please see claim 37 for the motivation to combine Han and Aflaki.
The motivation to combine Mammou with Aflaki and Han is to combine features in the same / related field of invention of point cloud compression with spatial and attribute information [Mammou Paragraph 2] in order to improve encoding / decoding point cloud data and quality by signaling channel information including sampling information [Mammou Paragraphs 85 – 86 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].

Regarding claim 64, Han teaches placing in the bitstream (and receiving in a decoder) a geometry / depth image and an occupancy map in the luma and chroma channels / components and uses containers to transmit the channel information including the geometry / depth map and the occupancy map.  Aflaki teaches the occupancy map as having additional information and using multiple maps / channels in processing occupancy for pixels in point cloud compression to further render obvious the teachings and options of Han.  Mammou teaches more clearly than Han the effects of sampling formats and changes using down-sampling (down-scaling) / sampling and signaling information on the contents of channels.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Han with the additional occupancy map information for chroma component transmission as taught by Aflaki with signaling of channel information and downsampling as taught by Mammou.  The Examiner observes one of ordinary skill in the art recognizes decoding (decompression) as the inverse process of encoding (compression) as further evidenced in Han Figures 1 – 3 (subfigures included), 10 and 14 (Paragraphs 141 – 144 render obvious the encoders and decoders as inverses in the figures as well as the steps performed) as well as Paragraphs 43 – 48 and 54 – 58.  The combination teaches
receive, from the transmitter [See claim 55 for citations for the same / similar limitation], origin plane information [See next limitation for citations], and wherein the origin plane information indicates both of the Cb and Cr signals of the YCbCr signal space that carry the occupancy map [See claim 55 for citations regarding the “occupancy map is carried in both …” limitation and additionally Mammou Paragraphs 402 – 408 (signaling channel information including scaling) and 415 – 417 (signaling presence of the occupancy map rendering obvious the information claimed including the feature is obvious to duplicate (See MPEP2144.04 VIB))].
Please see claim 45 for the motivation to combine Han, Aflaki, and Mammou since the sampling formats render obvious the use of down-sampling / down-scaling / downconversion claimed in claim 45.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mammou, et al. (US PG PUB 2019/0311500 A1 referred to as “Mammou 50” throughout) teaches similar features as Mammou at least in Paragraphs 389 – 390 and 410 – 420.  Sinharoy (US PG PUB 2019/0122393 A1 referred to as “Sinharoy” throughout) teaches coding 3D information in 2D frames in at least Figures 8 – 10 as suggests using the color channels for the different types of frames (depth / geometry, texture, and occupancy map).  Tourapis, et al. (US Patent #11,017,566 B1 referred to as “Tourapis” throughout) teaches in Paragraphs 266 – 267 suggestions for using the channels for depth and occupancy (YUV / YCbCr / YCrCb channels) and similar features to Mammou and Mammou 50.
References previously cited against the claims: Siver, et al. (WO2017/008125 A1 referred to as "Siver" throughout) [Cited in the Non-Final Rejection mailed June 14th, 2022].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487